Filed Pursuant to Rule 424(b)(3) Registration No.333-167603 The information in this preliminary prospectus supplement and the accompanying prospectus is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities and we are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to CompletionPreliminary Prospectus Supplement dated March 21, 2011 PROSPECTUS SUPPLEMENT (To prospectus dated February 7, 2011) Quest Diagnostics Incorporated % Senior Notes due % Senior Notes due % Senior Notes due Floating Rate Senior Notes due The notes due will mature on , . The notes due will mature on , . The notes due will mature on , . We will pay interest on the notes due , the notes due and the notes due on and of each year, beginning , 2011. We may redeem some or all of the notes due , the notes due and the notes due at any time at the applicable redemption prices described in this prospectus supplement. The floating rate senior notes due will mature on , . We will pay interest on the floating rate senior notes due on , , and of each year, beginning , 2011. Interest on the floating rate senior notes due will accrue from , 2011. The floating rate senior notes due will bear interest at a per annum rate equal to three-month LIBOR (as defined herein) plus %. The floating rate senior notes due will not be redeemable prior to maturity except as described in this prospectus supplement. Unless otherwise specified, we refer to the notes due , the notes due , the notes due and the floating rate senior notes due collectively as the notes. The notes will be senior unsecured obligations of ours and will rank equally with our other existing and future senior unsecured obligations. The notes will be guaranteed by certain of our domestic wholly owned subsidiaries. Each guarantee will be a senior unsecured obligation of the subsidiary guarantor issuing such guarantee and will rank equally with other existing and future senior unsecured obligations of such subsidiary guarantor. The notes will be issued only in registered form in minimum denominations of $2,000 and integral multiples of $1,000 in excess thereof. Investing in the notes involves risks that are described in the Risk Factors section of our Annual Report on Form 10-K for the year ended December 31, 2010, which is incorporated by reference into this prospectus supplement, and in the Risk Factors section beginning on page S-7 of this prospectus supplement. Per Notedue Total Per Notedue Total Per Notedue Total Per FloatingRate Note due Total Public offering price % $ % $ % $ % $ Underwriting discount % $ % $ % $ % $ Proceeds, before expenses, to us % $ % $ % $ % $ (1) Plus accrued interest from , 2011, if settlement occurs after that date. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The notes will be ready for delivery in book-entry form only through the facilities of The Depository Trust Company for the accounts of its participants, including Eurodollar Bank S.A./N.V., as operator of the Euroclear System, and Clearstream Banking, société anonyme , on or about , 2011. Joint Book-Running Managers Morgan Stanley Goldman, Sachs & Co.
